     Case 4:20-cv-05640-YGR Document 113-1 Filed 10/02/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                     OAKLAND DIVISION
11
12   EPIC GAMES, INC.,                              Case No. 4:20-CV-05640-YGR
13                                       Plaintiff, [PROPOSED] ORDER GRANTING
                                                    COUNTER-DEFENDANT EPIC GAMES,
14                       vs.                        INC.’S MOTION FOR JUDGMENT ON
                                                    THE PLEADINGS
15   APPLE INC.,
                                                    Date: November 10, 2020 at 2:00 p.m.
16                                     Defendant.
                                                    Courtroom: 1, 4th Floor
17                                                  Judge: Hon. Yvonne Gonzalez Rogers
18   APPLE INC.,
19                               Counterclaimant,
20                       vs.
21   EPIC GAMES, INC.,
22                             Counter-Defendant.
23
24
25
26
27
28
                                                                        Case No. 4:20-cv-05640-YGR
     Case 4:20-cv-05640-YGR Document 113-1 Filed 10/02/20 Page 2 of 2



 1          This matter is before the Court on Counter-Defendant Epic Games, Inc.’s (“Epic”) Motion
 2   for Judgment on the Pleadings on certain Counterclaims of Counterclaimant Apple Inc.
 3   (“Apple”). The Court, having considered all of the papers submitted by the parties and the
 4   relevant authorities, hereby GRANTS Epic’s Motion in its entirety. Apple’s claim for Intentional
 5   Interference with Prospective Economic Advantage (Count IV) and its claim for Conversion
 6   (Count V) each fails to state a claim on which relief may be granted, and so must be dismissed.
 7   Because Apple does not plead any tortious conduct by Epic, its requests for punitive damages
 8   also must be dismissed.
 9          IT IS THEREFORE ORDERED that Apple’s counterclaims for Intentional Interference
10   with Prospective Economic Advantage (Count IV) and Conversion (Count V) are hereby
11   DISMISSED WITH PREJUDICE.
12          IT IS FURTHER ORDERED that Apple’s requests for punitive damages are also
13   DISMISSED WITH PREJUDICE.
14
15   IT IS SO ORDERED.
16
17   Dated: _________, 2020 at ____a.m./p.m.
                                                     ________________________________
18                                                   Hon. Yvonne Gonzalez Rogers
                                                     United States District Judge
19
20
21
22
23
24
25
26
27
28
                                                    -2-                     Case No. 4:20-cv-05640-YGR
